Citation Nr: 1010707	
Decision Date: 03/22/10    Archive Date: 03/31/10

DOCKET NO.  08-04 036	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux 
Falls, South Dakota


THE ISSUES

1.  Entitlement to service connection for hepatitis C.

2.  Entitlement to service connection for epilepsy, claimed 
as seizures.  


ATTORNEY FOR THE BOARD

Jason R. Davitian, Counsel


INTRODUCTION

The Veteran served on active duty from June 1967 to May 1971.

This case is before the Board of Veterans' Appeals (BVA or 
Board) on appeal from a May 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in Sioux 
Falls, South Dakota (RO), which denied the benefits sought on 
appeal.


FINDINGS OF FACT

1.  Hepatitis C has not been shown by competent clinical 
evidence of record; hepatitis C positive antibody was 
initially demonstrated years after service, and has not been 
shown by competent clinical evidence of record to be related 
to service.

2.  Epilepsy and seizures were initially demonstrated years 
after service, and have not been shown by competent clinical 
evidence of record to be related to service.


CONCLUSIONS OF LAW

1.  Hepatitis C was not incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 
2002 & Supp. 2009); 38 C.F.R. §§ 3.303, 3.304 (2009).

2.  Epilepsy, claimed as seizures, was not incurred in or 
aggravated by active service, nor may it be so presumed.  
38 U.S.C.A. §§ 1110, 1112, 1131, 1133, 5103, 5103A, 5107 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.303, 3.304, 3.307, 
3.309 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

As provided for by the VCAA, VA has a duty to notify and 
assist claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2009).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the agency 
of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

For claims pending before VA on or after May 30, 2008, 38 
C.F.R. § 3.159 was amended to eliminate the requirement that 
VA request that a claimant submit any evidence in his or her 
possession that might substantiate the claim.  See 73 FR 
23353 (Apr. 30, 2008).  

Here, the VCAA duty to notify was satisfied by a letter sent 
to the appellant in August 2005 that fully addressed all 
necessary notice elements and was sent prior to the initial 
AOJ decision in this matter.  The letter informed the 
appellant of what evidence was required to substantiate the 
claims and of the appellant's and VA's respective duties for 
obtaining evidence.  

The criteria for assignment of an effective date and 
disability rating in the event of award of the benefit sought 
were provided in a March 2006 letter.  See Dingess v. 
Nicholson, 19 Vet. App. 473 (2006); 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b).

VA has a duty to assist the Veteran in the development of the 
claim.  This duty includes assisting the Veteran in the 
procurement of service treatment records and pertinent post-
service clinical records, and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained the Veteran's 
service treatment records and VA treatment records.  

VA examinations with respect to the issues on appeal were 
conducted in March and December 2008.  38 C.F.R. 
§ 3.159(c)(4).  To that end, when VA undertakes to provide a 
VA examination or obtain a VA opinion, it must ensure that 
the examination or opinion is adequate.  Barr v. Nicholson, 
21 Vet. App. 303, 312 (2007).  The Board finds that the VA 
opinions obtained in this case are more than adequate, as 
they are predicated on a reading of the Veteran's claims file 
and medical records, laboratory findings, and the results of 
the current physical examinations.  They consider all of the 
pertinent evidence of record, to include the statements of 
the Veteran, and provide rationales for the opinions 
offered.  Accordingly, the Board finds that VA's duty to 
assist with respect to obtaining a VA examination or opinion 
with respect to the issues on appeal has been met.  38 C.F.R. 
§ 3.159(c) (4); Nieves-Rodriguez v. Peake, 22 Vet App 295 
(2008).

Significantly, neither the appellant nor his representative 
has identified, and the record does not otherwise indicate, 
any additional existing evidence that is necessary for a fair 
adjudication of the claims that has not been obtained.  
Hence, no further notice or assistance to the appellant is 
required to fulfill VA's duty to assist the appellant in the 
development of the claims.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio, 
supra.

The Board has reviewed all of the evidence in the claims 
file, with an emphasis on the evidence relevant to this 
appeal.  Although the Board has an obligation to provide 
reasons and bases supporting this decision, there is no need 
to discuss, in detail, the extensive evidence of record.  
Indeed, the Court of Appeals for the Federal Circuit (Federal 
Circuit) has held that the Board must review the entire 
record, but does not have to discuss each piece of evidence.  
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  
Therefore, the Board will summarize the relevant evidence 
where appropriate, and the Board's analysis below will focus 
specifically on what the evidence shows, or fails to show, as 
to the claims.

Service Connection for Hepatitis C 

A veteran is entitled to service connection for a disability 
resulting from a disease or injury incurred or aggravated 
during active service.  See 38 U.S.C.A. §§ 1110, 1131; 38 
C.F.R. § 3.303(a).  Service connection also is permissible 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
the disease was incurred in service.  38 C.F.R. § 3.303(d).

If there is no evidence of a chronic condition during 
service, or during an applicable presumptive period, then a 
showing of continuity of symptomatology after service is 
required to support the claim.  See 38 C.F.R. § 3.303(b).  
Evidence of a chronic condition must be medical, unless it 
relates to a condition to which lay observation is competent.  
See Savage v. Gober, 10 Vet. App. 488, 495-498 (1997).

In each case where a veteran is seeking service connection 
for any disability, due consideration shall be given to the 
places, types, and circumstances of such veteran's service as 
shown by such veteran's service record, the official history 
of each organization in which such veteran served, such 
veteran's medical records, and all pertinent medical and lay 
evidence.  38 U.S.C.A. § 1154(a).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination, 
the benefit of the doubt is afforded the claimant.  38 
U.S.C.A. § 5107(b).

The Veteran contends that he now has hepatitis C due to a 
right leg injury he incurred during a mortar attack in March 
1968 at Camp Evans in Vietnam.  He contends that a scar on 
the right leg was noted at separation, which is the result of 
a shell fragment wound he incurred during the attack.  The 
Veteran has denied all hepatitis C risk factors throughout 
the appeal, and specifically on an August 2005 VA Risk 
Factors for Hepatitis Questionnaire.  The Veteran explains 
the silence of his service treatment records by noting that 
he was in units that directly punished soldiers for going on 
sick call.  

Based on a thorough review of the record, the Board finds 
that the preponderance of the evidence is against the 
Veteran's claim for service connection for hepatitis C.  The 
Board finds that there is no competent medical evidence that 
the Veteran has hepatitis C, or linking his hepatitis C 
positive antibody to his service.  

The Veteran's service treatment records are negative for 
complaints, symptoms, findings or diagnoses related to 
hepatitis C.  Because hepatitis C was not seen during 
service, service connection may not be established based on 
chronicity in service or continuity of symptomatology 
thereafter.  38 C.F.R. § 3.303; Savage v. Gober, 10 Vet. App. 
488, 494- 97 (1997).  

The Veteran's service treatment records show that he 
underwent surgical treatment for two left hernias and one 
undescended testicle.  They are otherwise negative for risk 
factors.  

The Veteran's service treatment records are negative for any 
evidence of a right leg shell fragment wound.  However, the 
Board notes that a May 2006 rating decision granted service 
connection for PTSD, previously identified as sleep 
disturbance and stress disturbance.  The rating decision 
noted that the Veteran's stressor was the death of a fellow 
soldier immediately beside him.  The Board observes that the 
deceased's DD 1300, Report of Casualty, shows that the death 
occurred in March 1968 when he was hit by a shell fragment 
wound received at base camp when it came under mortar attack.  
Thus, the Board finds that the Veteran's reported history of 
a right leg shell fragment wound during this incident to be 
credible, notwithstanding the silence of his service 
treatment records.  

The post-service medical records are negative for hepatitis C 
for decades after the Veteran's service.  The Federal Circuit 
has determined that a significant lapse in time between 
service and post-service medical treatment may be considered 
as part of the analysis of a service connection claim.  
Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).

A December 2003 VA treatment report reflects that the Veteran 
had a positive blood test for hepatitis C in October 2003.  
Subsequent VA treatment records provide a diagnosis of 
hepatitis C.  They do not provide any medical evidence or 
opinion linking the hepatitis C to the Veteran's service.  

The report of a March 2008 VA examination provides that the 
examiner reviewed the Veteran's claims file, medical records 
and electronic record in their entirety.  The report sets 
forth the relevant medical history, including surgeries in 
Vietnam, a left knee arthroscopy in 2000 and a triple cardiac 
bypass in 2007.  

The examiner noted that the Veteran reported being diagnosed 
with hepatitis C in 2004.  The examiner stated that the 
Veteran had a positive antibody to hepatitis C, but did not 
have hepatitis C.  He currently had no acute or chronic 
condition of hepatitis C.  The examiner noted that the 
Veteran's hepatitis C test was positive and his hepatitis C 
RNA was negative.  Quantitative testing showed less than 600 
viral count and no genotype was ever done.  

The examiner also noted that the Veteran denied blood 
transfusions, past or present IV drug use, blood exposure 
including needle punctures, sexual transmission (i.e., 
multiple partners), history of sexually transmitted diseases, 
history of hemodialysis, tattoos, or history of intranasal 
cocaine use.  The examiner noted that the Veteran denied any 
problems associated with hepatitis C and was on no treatment.  
He denied relevant symptoms associated with hepatitis C.  The 
examiner noted that the Veteran's serum glutamic oxaloacetic 
transaminase (SGOT) and serum glutamic pyruvic transaminase 
(SGPT) were well within normal limits.  The examiner reviewed 
the Veteran's chart in its entirety and did not find anywhere 
in the chart that the Veteran had ever had an elevated SGOT 
or SGPT.  She stated that the Veteran had no chronic disease.  

The examiner provided the results of physical examination and 
again noted that diagnostic studies of work history and lab 
testing had been done.  The pertinent diagnosis was hepatitis 
C antibody positive, no chronic hepatitis C condition found.  
She offered the opinion that it was "less than likely [that 
there was a link between the Veteran's active duty and his 
current hepatitis C antibody status] as there is no data to 
indicate that he became hepatitis C antibody positive while 
in the military."  

The Board finds that the March 2008 VA medical opinion weighs 
heavily against the Veteran's claim, even considering his 
inservice history of three surgeries and a shell fragment 
wound.  The Board also finds that this medical opinion 
outweighs the recent outpatient diagnoses of hepatitis C in 
the file.  The March 2008 medical opinion is based on current 
examination and lab results, and a review of the entire 
medical record.  It is supported by reference to current and 
past lab findings in the Veteran's outpatient treatment 
records.  This fact is particularly important, in the Board's 
judgment, as the references make for a more convincing 
rationale.

The Board is aware of the Veteran's own assertions that he 
now has hepatitis C, as a result of active duty.  When a 
condition may be diagnosed by its unique and readily 
identifiable features, the presence of the disorder is not a 
determination "medical in nature" and is capable of lay 
observation.  In such cases, the Board is within its province 
to weigh that testimony and to make a credibility 
determination as to whether that evidence supports a finding 
of service incurrence and continuity of symptomatology 
sufficient to establish service connection.  See Barr v. 
Nicholson, 21 Vet. App. 303 (2007).

Lay evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition, (2) the layperson is 
reporting a contemporaneous medical diagnosis, or (3) lay 
testimony describing symptoms at the time supports a later 
diagnosis by a medical professional.  Jandreau v. Nicholson, 
492 F.3d 1372 (Fed. Cir. 2007).

In this case, unlike varicose veins under Barr or a 
dislocated shoulder under Jandreau, hepatitis C is not a 
condition capable of lay diagnosis.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992), and Woehlaert v. 
Nicholson, 21 Vet. App. 456 (2007).  Further, as a layperson 
the Veteran is also unable to provide a medical opinion that 
he now has hepatitis C, or that his hepatitis C positive 
antibody is due to his active duty.  See Espiritu, supra.  
Thus, his own testimony does not support his claim.

In sum, the medical evidence demonstrates that the Veteran is 
not entitled to service connection for hepatitis C.  As the 
preponderance of the evidence is against the claim, the 
benefit of the doubt doctrine is not for application.  See 
generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz 
v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).

Service Connection for Epilepsy, Claimed as Seizures

The Veteran contends that he incurred seizures or epilepsy 
from traumatic brain injury sustained during a March 1968 
mortar attack.  As noted above, the Board finds that the 
Veteran's reported history of the March 1968 mortar attack to 
be credible.  

In addition to the service connection law set forth above, 
certain chronic diseases, including epilepsy, may be presumed 
to have been incurred during service if they become disabling 
to a compensable degree within one year of separation from 
active duty.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 
3.307, 3.309.

The Veteran's service treatment records are negative for 
complaints, symptoms, findings or diagnoses related to 
traumatic brain injury, epilepsy or seizures.  There is no 
evidence of pertinent complaints, symptoms, findings or 
diagnoses within one year of the Veteran's separation from 
service.  Because the claimed condition was not seen during 
service, service connection may not be established based on 
chronicity in service or continuity of symptomatology 
thereafter.  38 C.F.R. § 3.303; Savage v. Gober, 10 Vet. App. 
488, 494- 97 (1997).  Because the claimed condition was not 
seen within one year of the Veteran's separation from 
service, presumptive service connection is not warranted.

The post-service medical records are negative for epilepsy or 
seizures for many years after the Veteran's service.  The 
Federal Circuit has determined that a significant lapse in 
time between service and post-service medical treatment may 
be considered as part of the analysis of a service connection 
claim.  Maxson, supra.

VA outpatient treatment records dated from 2005 to 2008 by 
Dr. H. recount the Veteran's history of having incurred a 
traumatic brain injury in March 1968 due to a motor attack 
direct hit.  She added traumatic brain injury to the 
Veteran's problem list.  Other VA care providers subsequently 
used this term.

The Board finds that the outpatient treatment records by Dr. 
H. do not support the Veteran's claim.  The Court of Appeals 
for Veterans claims has held that VA can not reject a medical 
opinion simply because it is based on a history supplied by 
the veteran and that the critical question is whether that 
history was accurate.  Kowalski v. Nicholson, 19 Vet. App. 
171 (2005); see, e. g., Coburn v. Nicholson, 19 Vet. App. 
427, 432 (2006) (reliance on a veteran's statement renders a 
medical report incredible only if the Board rejects the 
statements of the veteran).  In this case, the Board finds 
that Dr. H.'s reports are entitled to very limited probative 
value as the Veteran's service treatment records are actually 
negative for traumatic brain injury, epilepsy or seizures.  
The Board finds that the medical history of a traumatic brain 
injury provided by Dr. H.'s treatment records is not accurate 
based on a review of service and post-service medical 
records.

The Veteran was provided a VA examination in March 2008 to 
determine the nature and etiology of any seizures and 
epilepsy.  The VA examination request specifically asked that 
the examiner provide a medical opinion as to whether the 
Veteran's seizures were a direct residual of the possible 
traumatic brain injury from the "direct hit."

The report of the March 2008 VA examination relates that the 
examiner reviewed the Veteran's claims file, four volumes of 
medical records, and electronic records.  It sets forth a 
review of the pertinent medical history.  The report sets 
forth a pertinent diagnosis of epilepsy/seizures and observes 
that the Veteran was noted to have been seen by VA neurology 
for this condition and was on medication with good response.  
The report does not address the requested question as to the 
effects of the "direct hit" but simply relates that there 
was no evidence that the Veteran had any injuries while he 
was in the military.

The Veteran was provided another VA examination in December 
2008.  The report states that the examiner reviewed the 
Veteran's claims file, including the service treatment 
records, and his computerized medical records.  The report 
observes that the purpose of the examination was to determine 
whether the Veteran sustained traumatic brain injury while in 
Vietnam.  The report sets forth the Veteran's pertinent 
inservice and postservice medical history, his current 
complaints and symptoms, and the results of the examination 
in detail.  

The examiner stated that in her medical opinion the Veteran 
did not suffer a traumatic brain injury while on active duty.  
She stated that the rationale for this opinion was in part 
that the history provided by the Veteran for the mortar 
attack did not show that a traumatic brain injury occurred.  
The Veteran did not relate any details of the incident, 
either preceding, during, or following the event.  She said 
that individuals with head injury may not be able to recall 
the event itself or the time immediately surrounding the 
event, but in her experience they can invariably recall 
typically vivid details of the first thing they remember 
following the injury, or the last thing they recall prior to 
it.  She stated that the Veteran's history was devoid of any 
description of the event or the preceding or following time 
period.  

The examiner also stated that the Veteran's service treatment 
records were silent for any treatment for, or mention of, any 
head injury or residuals thereof.  

The examiner also stated that a multitude of records in the 
claims file from the 1970s and 1980s were completely silent 
for any mention of traumatic brain injury or residuals.  

The examiner additionally stated that after the March 1968 
incident, the Veteran continued to work in various military 
occupational specialties while on active duty, including jobs 
in finance.  She said that had he suffered any head injury 
sufficient to damage his memory such that he could not recall 
anything about the event, it would be unlikely that he could 
have functioned in his duties following this.  

The examiner further stated that the Veteran was able to 
attend college in the early 1980's without any report of 
memory difficulties by his VA Vocational Rehabilitation (Voc. 
Rehab.) counselor.  She stated that 1982 Voc. Rehab. letters 
addressed mobility problems but did not mention any cognitive 
difficulties.  

The examiner pointed out that the statements made by Dr. H. 
in the Veteran's outpatient treatment reports were based on 
the history provided by the Veteran.  It was noted that Dr. 
H. did not state that she had reviewed the Veteran's service 
treatment records, the claims file, or any other records.  

The examiner also observed that there were inconsistencies in 
the statements made by the Veteran in regard to the event in 
question, regarding the number of men killed and the injuries 
to himself.  She stated that this brought into question the 
validity of the history provided.  

She concluded that therefore the evidence did not at all 
support the Veteran's contention that he suffered a traumatic 
brain injury in active duty.  

The Board finds that the December 2008 VA opinion weighs 
heavily against the Veteran's claim.  The opinion makes it 
clear that the Veteran did not experience a traumatic brain 
injury while on active duty.  The opinion was based on an 
accurate review of the inservice and postservice medical 
record, and the examiner's own medical expertise and 
knowledge of traumatic brain injuries.  It is supported by 
detailed reference to numerous physical findings in the 
medical record.  The latter fact is particularly important, 
in the Board's judgment, as the reference makes for a more 
convincing rationale.

The Board is aware of the Veteran's own assertions that he 
now has epilepsy or seizures, as a result of a traumatic 
brain injury incurred during active duty.  

Nevertheless, to the extent that the Veteran is able to 
observe continuity of the epilepsy or seizures to the 
present, see Barr, supra, and Jandreau, supra, his opinions 
are outweighed by the competent medical evidence.  Simply 
stated, the Veteran's service treatment records (containing 
no competent medical evidence of a traumatic brain injury, 
epilepsy or seizures during active duty) and post-service 
treatment records (containing no competent medical evidence 
of epilepsy or seizures for many years after service, and no 
competent medical evidence linking epilepsy or seizures to 
the Veteran's service) outweigh the Veteran's contentions.

In sum, the medical evidence demonstrates that the Veteran is 
not entitled to service connection for epilepsy, claimed as 
seizures.  As the preponderance of the evidence is against 
the claim, the benefit of the doubt doctrine is not for 
application.  See generally Gilbert, supra; Ortiz, supra.


ORDER

Service connection for hepatitis C is denied.

Service connection for epilepsy, claimed as seizures, is 
denied.



____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


